EXHIBIT 99.2 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) March 31 December 31 2008 2007 A S S E T S CURRENT Cash and cash equivalents $ 11,154,102 $ 10,961,412 Short-term investments 5,894,850 5,461,581 Accounts receivable 25,286 26,351 Prepaid expenses 70,605 23,446 Notes receivable 39,935 832,459 17,184,778 17,305,249 INVESTMENTS 380,234 378,746 NOTES RECEIVABLE 437,578 457,513 $ 18,002,590 $ 18,141,508 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $ 440,761 $ 693,078 Income taxes payable 851,709 849,469 1,292,470 1,542,547 DEFERRED GAIN 420,953 420,953 1,713,423 1,963,500 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,831,189 2,833,307 CONTRIBUTED SURPLUS 59,411 59,411 RETAINED EARNINGS 13,398,567 13,285,290 16,289,167 16,178,008 $ 18,002,590 $ 18,141,508 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS THREE MONTHS ENDED MARCH 31 (Unaudited) 2008 2007 Balance, beginning of period as previously stated $ 13,285,290 $ 9,839,400 Unrealized gain on marketable securities, net of taxes - 237,135 Balance, beginning of period as restated 13,285,290 10,076,535 Excess of cost of shares purchased for cancellationover stated value (4,086 ) - Net earnings for the period 117,363 522,214 Balance, end of period $ 13,398,567 $ 10,598,749 CONSOLIDATED STATEMENT OF ACCUMULATED OTHER COMPREHENSIVE LOSS THREE MONTHS ENDED MARCH 31 (Unaudited) 2008 2007 Balance, beginning of period as previously stated $ - $ - Share of accumulated unrealized exchange loss of significantly influenced company - (757,088 ) Balance, beginning of period as restated - (757,088 ) Other comprehensive loss for the period - (137,855 ) Balance, end of period $ - $ (894,943 ) CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31 (Unaudited) 2008 2007 REVENUE Interest income $ 113,247 $ 46,049 Investment income (loss) (179,290 ) 362,612 (66,043 ) 408,661 EXPENSES Administrative and general 124,961 129,823 (Gain) loss on foreign exchange (308,476 ) 18,655 (183,515 ) 148,478 EARNINGS FROM OPERATIONS BEFORE THE FOLLOWING 117,472 260,183 Equity in earnings (loss) of significantly influenced companies 1,488 (152,358 ) EARNINGS BEFORE INCOME TAXES 118,960 107,825 Income taxes 1,597 13,587 EARNINGS FROM CONTINUING OPERATIONS 117,363 94,238 Discontinued operations - (203,222 ) Share of earnings from discontinued operations of significantly influenced company - 631,198 - 427,976 NET EARNINGS FOR THE PERIOD 117,363 522,214 Other comprehensive loss, net of tax: Share of unrealized exchange loss of significantly influenced company for the period - (137,855 ) COMPREHENSIVE INCOME FOR THE PERIOD $ 117,363 $ 384,359 EARNINGS PER SHARE Earnings per share from continuing operations Basic and diluted $ 0.02 $ 0.02 Earnings per share from discontinued operations Basic and diluted $ 0.00 $ 0.08 Earnings per share Basic and diluted $ 0.02 $ 0.10 Weighted average number of common shares Basic and diluted 5,080,944 5,081,207 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS THREE MONTHS ENDED MARCH 31 (Unaudited) 2008 2007 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Earnings from continuing operations $ 117,363 $ 94,238 Unrealized loss (gain) on marketable securities 4,713 (331,309 ) Unrealized (gain) loss on foreign exchange (303,243 ) 19,427 Equity (earnings) loss of significantly influenced companies (1,488 ) 152,358 Future income taxes - 13,878 (182,655 ) (51,408 ) Change in non-cash components of working capital Decrease (increase) in accounts receivable 1,065 (2,525 ) Increase in prepaid expenses (47,159 ) (67,398 ) Decrease in accounts payable and accrued liabilities (252,318 ) (14,148 ) Increase (decrease) in income taxes payable 2,240 (3,000 ) (478,827 ) (138,479 ) Funds provided by discontinued operations - 8,012 (478,827 ) (130,467 ) FINANCING ACTIVITIES Purchase of common shares for cancellation (6,204 ) - INVESTING ACTIVITIES (Increase) decrease in short-term investments (437,981 ) 984,863 Decrease in notes receivable 812,459 - Decrease in note receivable from former consolidated subsidiary - 250,000 374,478 1,234,863 UNREALIZED FOREIGN EXCHANGE GAIN (LOSS) ON CASH BALANCES 303,243 (19,427 ) CHANGE IN CASH POSITION 192,690 1,084,969 Cash and cash equivalents, beginning of period 10,961,412 3,573,402 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 11,154,102 $ 4,658,371 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 180,539 $ 110,452 Money market instruments 10,973,563 4,547,919 Total cash and cash equivalents $ 11,154,102 $ 4,658,371 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 10,500 $ 14,233 NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, Effective January 1, 2008, the Company adopted three new accounting standards.Handbook Section 3862, Financial Instruments – Disclosures and Handbook Section 3863, Financial Instruments – Presentation, replace Handbook Section 3861, Financial Instruments – Disclosure and Presentation, and enhance the disclosure of the nature and extent of risks arising from financial instruments and how the entity manages those risks.Handbook Section 1535, Capital Disclosures, establishes standards for disclosures of both qualitative and quantitative information that enable users to evaluate the company’s objectives, policies and processes for managing capital.The implementation of these new accounting standards did not have any impact on the Company’s results of operations or financial position.The resulting disclosures from the implementation of these accounting standards are presented below: Financial Instruments – Risks and Risk Management The Company’s financial instruments primarily consist of cash and cash equivalents, short-term investments, notes receivable, and accounts payable and accrued liabilities.The Company is exposed to various risks as it relates to these financial instruments. There have not been any changes in the nature of risks or the process of managing these risks from previous periods.The risks and processes for managing the risks are set out below: Credit Risk Cash and cash equivalents are maintained with several financial institutions.Deposits held with banks may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed upon demand and are maintained with financial institutions of reputable credit and therefore bear minimal credit risk. Short-term investments invested with professional hedge fund managers represent 79.8% of the short-term investment portfolio and can be withdrawn in any given month and therefore credit risk is considered minimal. Foreign Exchange Risk Foreign exchange risk is the risk that a variation in exchange rates between the Canadian dollar and foreign currencies will affect the Company’s operating and financial results.A portion of the Company’s transactions is denominated in U.S. dollars.Significant foreign exchange gains (losses) are reflected as a separate component of expenses.The Company, in the normal course of business, enters into forward exchange contracts, swaps and options to manage foreign currency exposures.Gains and losses on these financial instruments are recognized in the same period when incurred.At March 31, 2008, the Company had no outstanding foreign exchange commitments. Interest Rate Risk Interest rate risk is the risk that the value of a financial instrument will fluctuate due to changes in market interest rates.The Company has not used derivative financial instruments to reduce its exposure to interest risk. Capital Management The Company’s primary objectives when managing capital is to create and maximize shareholder value through internal growth of investments and acquisitions of companies having synergistic product lines and technologies, management strength and a presence in markets with the potential for sales of complementary products.The Company’s investment strategy, which has been applied successfully in the past, is to assist operating units in taking advantage of their strengths by investment in and by the provision of management and merchant banking services, with the objective of creating added value to the Company and its shareholders. The
